                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD L. CAMPBELL,

                   Plaintiff,                              4:18CV3065

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SHELLY HEPBURN, individually
Director of Our Homes Assisted Living;

                   Defendant.

       This matter is before the court on its own motion. On October 5, 2018, the
clerk of the court sent an order to Plaintiff at his last known address and it was
returned to this court as undeliverable. (See Filing No. 9.) Plaintiff has an
obligation to keep the court informed of his current address at all times. See
NEGenR 1.3(e) and (g) (requiring pro se parties to adhere to local rules and inform
the court of address changes within 30 days). This case cannot be prosecuted in
this court if Plaintiff’s whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.

      2.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: November 19, 2018: check for
address.
Dated this 18th day of October, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                  2
